Citation Nr: 0412631	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for a lumbar 
spine disability, including degenerative joint disease with 
intermittent radiculopathy and a history of lumbar strain, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a higher initial 
evaluation for a cervical spine disability, including 
degenerative changes at C3-C4, C4-C-5, and C5-C6 with 
radiculopathy into the left shoulder, currently evaluated as 
10 percent disabling.  

3.  Entitlement to a higher initial evaluation for a left 
shoulder disability, including left distal clavicle fracture 
with history of separation, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a higher initial evaluation for panic 
attacks with agoraphobia, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to a higher initital evaluation for bilateral 
foot fungus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1998.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO granted service 
connection for history of lumbar strain, with intermittent 
radiculopathy and assigned a 10 percent disability 
evaluation; history of trauma, degenerative changes, C3-4, 
C4-5, C5-6, with radicular pain of the left shoulder and 
assigned a 10 percent disability evaluation; history of left 
shoulder separation and left distal clavicle fracture rated 
at zero percent; anxiety with agoraphobia rated at zero 
percent, and bilateral foot fungus rated at zero percent.  
Those disability evaluations became effective as of May 1, 
1998.  

The veteran disagreed with the rating evaluations assigned 
for his disabilities.  During the course of this appeal, the 
RO increased the disability evaluation for the veteran's 
anxiety with agoraphobia to 30 percent and the bilateral foot 
disability to 10 percent.  Those ratings became effective as 
of May 1, 1998.  Inasmuch as the veteran is presumed to seek 
the maximum available benefit for his disabilities, and 
higher evaluations are available, his claims for higher 
evaluations remain viable on appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In February 2001, the Board remanded this matter to the RO 
for further development.  The appeal has been returned to the 
Board for appellate review.  

In July 2002, the veteran's representative  submitted a 
notice of disagreement with the denial of a compensable 
evaluation for the veteran's service-connected right knee 
disability. The RO has not issued a statement of the case 
(SOC) or a supplement statement of the case (SSOC) which 
addresses this issue.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

The claims for increased ratings for a lumbar spine 
disability, cervical spine disability, left shoulder 
disability, and bilateral foot fungus will be addressed in 
the remand portion of this appeal.  This appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

The veteran's service-connected anxiety with agoraphobia is 
manifested by chronic anxiety attacks, somatic 
manifestations, difficulty being around crowds of people, and 
problems sleeping and relaxing, and GAF scores ranging from 
67 to 70.  




CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 30 percent for anxiety with agoraphobia have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9412 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that, during service, the veteran was seen 
and treated for shortness of breath and hyperventilation 
beginning in April 1973.  

When examined by VA in August 1998, the veteran reported 
having serious bouts of anxiety and depression since 1983.  
He had experienced symptoms prior to 1983, but he was unaware 
of what was causing them.  Additional subjective symptoms 
included:  panic attacks, hyperventilation, chest pain, 
fainting spells, increased heart rate, heavy perspiration, 
pain and discomfort in the lower lumbar region, numbness and 
tingling in his lower extremities, and heaviness in his legs.  
The veteran coped with his symptoms by engaging in physical 
exercise and by reading self-help books, and by removing 
himself from the physical environment when he begins to feel 
overwhelmed.  The veteran reported that he could not control 
his shortness of breath, heaviness in his legs, racing pulse, 
dizziness, and hyperventilation.  The veteran reported that 
he became anxious when he received a call from the hospital 
reminding him of his appointment.  Anxiety tended to occur 
whenever something unexpected surfaced.  For a brief moment, 
he would experience anxiety until he could cope.  

On mental status evaluation, the veteran was neatly dressed, 
appropriate for age and climate.  Grooming and hygiene were 
good.  His attitude was pleasant and cooperative.  The 
veteran interacted with and engaged the examiner.  He 
exhibited a wide range of affective responses that were 
appropriately related to thought content.  There were no 
suicidal thoughts or hallucinatory experiences.  The veteran 
expressed his thoughts and feelings without difficulty.  His 
thinking was goal directed.  His associations were tightly 
linked, and his ideas were related.  The veteran appeared 
capable of managing his financial affairs without any 
assistance.  
The diagnosis was Axis I-panic attacks with agoraphobia, it 
was noted that the veteran experienced recurrent unexpected 
panic attacks and worried about having additional attacks; 
significant changes had been made in his behavior to cope 
with the attacks.  A global assessment of functioning (GAF) 
score of 70 was assigned.  This reflected depressed mood, 
mild insomnia, some difficulty in social and occupational 
functioning, but generally functioning pretty well.  It was 
noted that the veteran engaged in some meaningful 
relationships.   

In September 1998, the RO granted service connection for 
panic attacks with agoraphobia and assigned a zero percent 
rating, effective May 1, 1998.  

In March 1999, the veteran had a personal hearing before a 
hearing officer.  Essentially, the veteran testified that his 
symptoms were more disabling than currently evaluated.  The 
veteran stated that he was able to cope with his anxiety to 
extent that he excuses himself from any anxiety-inducing 
environment, and he distracts himself.  During the hearing, 
the veteran stated that he did not have to excuse himself and 
that he was handling the proceedings.  The veteran stated 
that he had problems being in large crowds, but indicated 
that he could handle smaller ones.  

The report of a VA examination dated in November 2001 shows 
that the veteran was not receiving psychiatric treatment and 
that he had never been hospitalized for a mental illness.  As 
to the veteran's social history, it was noted that he was 
divorced and that he lived alone.  He worked full time as a 
director of security for a supermarket.  The veteran reported 
that he felt that his life was a façade.  He had difficulty 
talking to strangers; he had panic attacks to the extent that 
he felt as though the walls were closing in on him; he 
hyperventilated, had shortness of breath, had some 
tachycardia, and he experienced a personality change.  He 
felt afraid that something would happen; he had a phobia of 
crowds which prevented him from going to church stating that 
"everything starts to close in on him".  The veteran 
reported that he missed work a couple of days because of the 
disorder.  He would go for weeks without a panic attack, but 
at other times he would have attacks six consecutive days.  
The attacks lasted twenty minutes or sometimes a couple of 
hours.  To deal with his attacks, the veteran stated he would 
go into the bathroom before meetings to settle himself.  
Additional complaints included difficulty sleeping and an 
inability to relax.  The veteran stated that he drives 
himself to work counseling himself.   

A mental status evaluation revealed that the veteran was 
casually dressed, alert, and oriented times four.  He 
recorded the conversation during the examination.  The 
examiner noted that the veteran was obsessed with receiving 
the maximum for his compensation.  The veteran tried to give 
the examiner the history of his appeals process, but the 
examiner was able to redirect the veteran's attention to the 
matter at hand.  The veteran became tearful toward the end of 
the interview and apologized for crying during the 
examination.  His speech was regular rate and rhythm; his 
thought process was coherent.  There was no flight of ideas 
or looseness of association.  There were no thoughts of 
suicide or homicide.  The veteran was highly functional; his 
insight and judgment were intact.  There was no evidence of 
delusional thinking; there were no auditory or visual 
hallucinations.  The diagnosis was Axis I-panic disorder with 
agoraphobia.  A GAF score of 64 was assigned.  The examiner 
noted that the veteran's symptoms seemed to have increased in 
intensity since his last visit i.e., more of a depressive 
component and embarrassment about his symptoms.  The veteran 
anticipated future panic attacks.  The veteran was able to 
manage his financial affairs.  

In a January 2002, the RO increased that disability 
evaluation for the veteran's service-connected anxiety with 
agoraphobia to 30 percent, effective May 1, 1998.   

Analysis

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2001), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2003).  In this case, the RO 
assigned a 30 percent rating from the date service connection 
was granted for anxiety with agoraphobia.  As the veteran is 
appealing from an initial grant of service connection and the 
originally assigned evaluation, the Board must consider these 
"staged ratings" based upon the facts found during the time 
periods in question.  Fenderson v. Brown, supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's anxiety reaction is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (2003).  Under that code:

[O]ccupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events will rated as 30 
percent disabling.

[O]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships will be rated 
as 50 percent disabling.  

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms such as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 
percent disabling.  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  

Having reviewed the record, the Board finds that the evidence 
does not support the assignment of a disability evaluation 
higher than 30 percent for the veteran's anxiety with 
agoraphobia.  The Board takes note of the veteran's testimony 
that the symptoms associated with his disability are more 
disabling than currently evaluated, and the evidence clearly 
establishes that the veteran experiences chronic anxiety 
which may occur weekly and last for several hours, that he 
has a number of somatic manifestations, that he has 
difficulty being around crowds of people, and that he has 
problems sleeping and relaxing.  However, as evidenced by the 
VA examinations, the veteran's cognitive skills, 
concentration, long and short term memory were within normal 
limits.  

As to his occupational abilities, the veteran reported that 
he missed a couple of days from work because of his anxiety; 
however, the evidence shows that the veteran holds a 
management level position and that he is able to meet the 
demands of his position despite his anxiety.  (See November 
2001 VA examination report.)  With regard to the veteran's 
social life, the records shows that has some difficulty in 
that aspect of his life.  However, a higher disability 
evaluation is not warranted based solely on the veteran's 
level of social impairment.  See 38 C.F.R. § 4.126 (2003).  

The Board recognizes that the veteran's GAF scored dropped to 
64 in November 2001, whereas it was 70 in August 1998.  
However, GAF scores of 61 to 70 are indicative of mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994.  Moreover, the 
pathology as discussed above is consistent with the veteran's 
GAF score.  Therefore, the Board finds that the veteran's 
anxiety with agoraphobia is adequately contemplated by the 30 
percent disability evaluation.  Diagnostic Code 9412.  In the 
absence of evidence of impaired cognitive and communication 
abilities, the veteran's anxiety disability does not more 
nearly approximate the rating criteria for the assignment of 
a 50 percent disability evaluation.  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  

Veterans Claims Assistance Act

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran filed a claim for service connection for an 
anxiety disorder in 1998.  As noted, VA granted the claim, 
but the veteran disagreed with the initial disability 
evaluation.  VA provided the veteran notice letters in July 
2001 and January 2003, after September 1998, the date of the 
initial adjudication of the veteran's claim.  In a rating 
decision dated in January 2002, the RO increased the 
disability evaluation for the disability to 30 percent.  The 
veteran disagreed with that disability rating.  After that 
rating action was promulgated, the Board remanded this matter 
in July 2001 to RO for complete compliance with the VCAA, 
among other things.  

In July 2001 and January 2003, VA provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence that pertains to the claim.  
VA provided the veteran with a statement of the case (SOC) in 
December 1998 which provided the applicable law and 
regulations with regard to is claim as well as an explanation 
of the evidence it used to makes its decision.  Supplemental 
statements of the case (SSOCs) were sent to the veteran in 
April 1999 and January 2002.  Those documents described the 
adjudicative actions taken on the veteran's behalf, the 
evidence considered when reviewing his case for a third 
additional time, and an explanation for the continued denial 
of benefits.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in July 2001 and 
January 2003 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an increased rating was assigned.  
In addition, two SSOCs were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that in July 2001 and 
January 2003, VA informed the veteran of his and VA's duties 
and responsibilities in developing the claim for service 
connection pursuant to the VCAA.  VA informed the veteran 
that its duty was to make reasonable efforts to help the 
veteran obtain evidence necessary to support his claim such 
as obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that he should 
provide sufficient identifying information of evidence to be 
obtained by VA and to support his claim with appropriate 
evidence.  The veteran was asked to provide the names of any 
VA and non-VA health care providers who have information 
regarding the veteran's disability.  

In response, the veteran indicated in July 2001 on VA Form 
21-4142 that he was receiving treatment at the VA medical 
facility in Birmingham, Alabama.  Those records have been 
obtained and associated with the claims file.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.  Moreover, the veteran has 
indicated that he has no additional evidence to submit.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA 
medical and service medical records are of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran examinations in August 1998 and 
November 2001.  The examination reports contain adequate 
clinical findings and opinions pertinent to the veteran's 
claim for an increased rating for anxiety with agoraphobia.   

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  

There are no areas in which further development is required 
would be helpful.  Although the RO has not provided the 
appellant citation to the regulations implementing the VCAA, 
there is no prejudice to the veteran in the Board's 


reference to the implementing regulations, because they 
merely restate the requirements of the VCAA and do not 
provide additional substantive protections or requirements.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993), citing 
VAOPGCPREC 16-92, at 7-9.




ORDER

An increased rating for an initial evaluation for panic 
attacks with agoraphobia is denied.  



REMAND

As to the claims for increased ratings for lumbar and 
cervical spine disabilities, left shoulder disability, and 
bilateral foot fungus, the Board notes that further 
development is warranted as indicated below.  

Pursuant to the February 2001 Board remand, the veteran was 
provided VA examinations in November 2001 for his service-
connected lumbar spine, cervical spine, and left shoulder 
disabilities.  The Board notes that the examination is not 
adequate for rating purposes.  In the "findings column", 
the examiner provided clinical information, but did not 
indicate to which disability the information applied.  The 
Board also points out that the examiner provided data to 
numerical items; however, the worksheet or the questions to 
which the examiner was responding were not included with the 
examination report.  Thus, another VA examination is 
warranted to determine the severity of the aforenoted 
disabilities.  

The veteran's lumbar spine and cervical spine disabilities 
are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The Board notes that the regulations used to evaluate spinal 
disabilities, including intervetebral disc syndrome, changed 
twice since the veteran filed his claim.  The first amendment 
created new criteria for intervertebral disc syndrome and 
became effective September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The second regulatory change became effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003)(to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, and Plate V).  The RO has not had an 
opportunity to consider these amendments.  In February 2004, 
the Board notified the veteran of changes that became 
effective on September 23, 2002.  However, he has not been 
notified of the changes to the rating criteria for rating 
intervetebral disc syndrome under 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003)(to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  

The adjudication of claims for the service-connected 
disabilities must also include consideration of both the old 
and new criteria.  The General Counsel of VA has held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine which version is more favorable to the veteran.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-200 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

As to the veteran's bilateral foot fungus, the veteran is 
rated under 38 U.S.C.A. § 4.118, Diagnostic Code 7806.  The 
regulations used to evaluate skin disabilities were amended 
during the pendency of this appeal.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002) codified at 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  Therefore, 
the skin disability must be considered under the old and new 
regulations.  Although the Board notified the veteran of the 
changes in May 2003 and provided him an opportunity to submit 
evidence or argument in regard thereto, the RO has not had an 
opportunity to consider the claim in accordance with the new 
regulations.  Moreover, the current VA examination of record 
does not provide data in accordance with the criteria of the 
amended regulation.  Therefore, the Board is of the view that 
another VA examination as indicated below is warranted in 
this matter.  To the extent possible, the VA examination 
should be conducted during a period of exacerbation of the 
veteran's bilateral foot fungus.  

Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  The veteran should be provided the 
following VA examinations: 

a.  Orthopedic and neurological 
examinations of the lumbar and cervical 
spines to determine the nature and 
severity of his service-connected lumbar 
spine and cervical spine disabilities.  
The examiners should be provided a copy 
of the claims folder.  The examiners 
should indicate that they reviewed the 
veteran's claims file.  All necessary 
studies, including x-rays 
electromyography, and nerve conduction 
studies.  All clinical findings should be 
reported in detail.  As to the veteran's 
lumbar and cervical spine disabilities, 
the examiners should also be provided a 
copy of the new rating codes found at See 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
to assist in the evaluation of the 
veteran.  The examiner are requested to 
address the following:  

i.  The examiners should provide the 
range of motion of the veteran's cervical 
and lumbar in degrees.  Symptoms such as 
pain, stiffness, or aching in the area of 
the spine affected by injury should be 
noted, as should muscle spasm, guarding, 
or abnormal gait.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  

ii.  The examiners should describe as 
precisely as possible, the functional 
debility i.e. incapacitating episodes 
caused by the veteran's intervertebral 
disc syndrome in number of days, the 
duration of each incapacitating episode 
during the past 12-month period.  (Note:  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

iii.  The examiners should identify each 
system, both orthopedic and neurological, 
that is causing chronic problems because 
of the veteran's service-connected 
intervetebral disc syndrome (examples of 
possible orthopedic systems include the 
cervical spine, lumbar spine, the hips, 
the knees, and the ankles and examples of 
possible neurological systems include the 
sciatic nerve).  

iv.  As to each adversely affected 
orthopedic system, the examiners should 
conduct range of motion studies and 
provide a consensus opinion as to at what 
point, measured in degrees, pain began 
with each range of motion and provide an 
opinion as to the amount of additional 
loss in range of motion the veteran would 
experience during a flare-up or with 
fatigue.  

v.  As to each adversely affected 
neurological system, the neurologist 
should provide an opinion as to whether 
the veteran's adverse symtomatology 
equates to "mild", "moderate", or 
"severe" incomplete paralysis or 
"complete" paralysis of the nerve in 
question.  

vi.  The examiners should describe any 
postural abnormalities, fixed deformity 
(ankylosis), or abnormality of 
musculature of the back.  In the 
situation where there is unfavorable 
ankylosis of the thoracolumbar spine, the 
examiner should indicate whether there 
is:  difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth (with limited 
ability to chew); breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea; dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
involvement.  

b.  An orthopedic examination to 
determine the severity of the veteran's 
left shoulder disability, including left 
distal clavicle fracture with history of 
separation.  The examiner should be 
provided a copy of the claims folder.  
The examiner should indicate that the 
veteran's claims file was reviewed.  All 
necessary studies, including x-rays, 
should be conducted.  All manifestations 
of the veteran's left shoulder disability 
should be described in detail.  The 
examiner should indicate whether there is 
any dislocation or malunion of the left 
shoulder.  The examiner should provide 
the range of motion of the veteran's left 
shoulder in degrees.  The examiner is 
requested to specifically describe the 
extent, if any, of functional loss of use 
of the left shoulder due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use. 

c.  A dermatology examination to 
determine the nature and severity of the 
veteran's bilateral foot fungus.  The 
examiner should be provided a copy of the 
claims folder.  The examiner should 
indicate that the veteran's claims file 
was reviewed.  All necessary studies 
should be conducted, including 
photographs of the affected area related 
to the service-connected disorder.  The 
photographs should be a part of the 
examination report and, as such, should 
be included in the veteran's claims 
folder.  All clinical findings should be 
reported in complete detail.  The 
examiner should comment on the following:

i.  The examiner should specifically 
discuss the presence (including frequency 
and extent) or the absence of 
exfoliation, exudation, itching, lesions, 
disfigurement, ulcercation, crusting, and 
systemic nervous manifestations.  In 
addition, the examiner should express an 
opinion as to whether the veteran's 
service-connected skin disorder is 
exceptional repugnant.  

ii.  The examiner should discuss the 
approximate percentage of the exposed 
areas affected by the service-connected 
dermatological disorder as well as the 
frequency with which systemic therapy 
(such as corticosteroids or other 
immunosuppressive drugs) were required 
during the past 12-month period.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for the veteran's service connected 
lumbar and cervical spine disabilities, 
and bilateral foot disorder, with 
consideration of the new provisions.  The 
RO should also readjudicate the claim for 
an increased rating for left shoulder 
disability, including left distal 
clavicle fracture.  

5. The RO should issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to a compensable 
evaluation for his service-connected 
degenerative joint disease of the right 
knee.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SOC.

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



